Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146824(85)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 146824
  v                                                                 COA: 302132
                                                                    Wayne CC: 06-008265-FH
  CARL JESSE HOUGH,
             Defendant-Appellant.
  ______________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing an answer to defendant-appellant’s application for leave to appeal is
  GRANTED. The answer will be accepted as timely filed if it is filed on or before
  January 8, 2014.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 6, 2013
                                                                               Clerk